     Case: 4:20-cv-00060-JAR Doc. #: 25 Filed: 02/05/20 Page: 1 of 24 PageID #: 94



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI

KIMBERLY M. GARDNER,                           )
                                               )
                                               )
         Plaintiff,                            )
                                               )
v.                                             )      Case No. 4:20-cv-00060-JAR
                                               )
CHARLES A. LANE, et al.,                       )
                                               )
                                               )
         Defendants.                           )

         DEFENDANT CHARLES A. LANE’S ANSWER AND COUNTERCLAIMS

         COMES NOW Defendant Charles A. Lane (“Lane”) and states the following for his

Answer to the Complaint and his Counterclaims with respect thereto:

         1.      Denied as to the first sentence, and no answer is given as to the second sentence

because it contains only legal conclusions. To the extent a response is deemed to be required,

Lane denies same.

         2.      This paragraph contains only legal conclusions to which no response is required.

To the extent a response is deemed to be required, Lane denies same.

         3.      This paragraph contains only legal conclusions to which no response is required.

To the extent a response is deemed to be required, Lane denies same.

         4.      This paragraph contains only legal conclusions to which no response is required.

To the extent a response is deemed to be required, Lane denies same.

         5.      Denied on the basis of lack of sufficient information and knowledge.

         6.      Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same.
 Case: 4:20-cv-00060-JAR Doc. #: 25 Filed: 02/05/20 Page: 2 of 24 PageID #: 95



       7.      Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same.

       8.      Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same.

       9.      Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same.

       10.     This paragraph contains only legal conclusions to which no response is required.

To the extent a response is deemed to be required, Lane denies same.

       11.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same.

       12.     Admit all the allegations in this paragraph except its last sentence, which

allegations are denied on the basis of lack of sufficient information and knowledge.

       13.     Admit.

       14.     Denied on the basis of lack of sufficient information or knowledge.

       15.     Denied on the basis of lack of sufficient information or knowledge.

       16.     Denied on the basis of lack of sufficient information or knowledge.

       17.     Denied on the basis of lack of sufficient information or knowledge.

       18.     Denied on the basis of lack of sufficient information or knowledge.




                                                 2
 Case: 4:20-cv-00060-JAR Doc. #: 25 Filed: 02/05/20 Page: 3 of 24 PageID #: 96



       19.     Admit the allegations in the first sentence but deny the allegations in the second

sentence.

       20.     Denied as to the allegations in the first sentence but admit the allegations in the

second sentence.

       21.     Admit.

       22.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same.

       23.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same.

       24.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same.

       25.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same.

       26.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same.

       27.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same.



                                                 3
 Case: 4:20-cv-00060-JAR Doc. #: 25 Filed: 02/05/20 Page: 4 of 24 PageID #: 97



       28.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same.

       29.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same.

       30.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       31.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       32.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       33.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.




                                                4
 Case: 4:20-cv-00060-JAR Doc. #: 25 Filed: 02/05/20 Page: 5 of 24 PageID #: 98



       34.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       35.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       36.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       37.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       38.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       39.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is




                                                5
 Case: 4:20-cv-00060-JAR Doc. #: 25 Filed: 02/05/20 Page: 6 of 24 PageID #: 99



deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       40.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       41.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       42.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       43.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       44.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.




                                                6
 Case: 4:20-cv-00060-JAR Doc. #: 25 Filed: 02/05/20 Page: 7 of 24 PageID #: 100



       45.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       46.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       47.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       48.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       49.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       50.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is




                                                7
 Case: 4:20-cv-00060-JAR Doc. #: 25 Filed: 02/05/20 Page: 8 of 24 PageID #: 101



deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       51.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       52.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       53.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       54.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       55.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.




                                                8
 Case: 4:20-cv-00060-JAR Doc. #: 25 Filed: 02/05/20 Page: 9 of 24 PageID #: 102



       56.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       57.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       58.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       59.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       60.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       61.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is




                                                9
Case: 4:20-cv-00060-JAR Doc. #: 25 Filed: 02/05/20 Page: 10 of 24 PageID #: 103



deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       62.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       63.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       64.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       65.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       66.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.




                                                10
Case: 4:20-cv-00060-JAR Doc. #: 25 Filed: 02/05/20 Page: 11 of 24 PageID #: 104



       67.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane states that whether Gardner “hired” William Don Tisaby is a legal

conclusion to which no response is required; Lane denies the remainder of the allegations of this

paragraph on the basis of lack of sufficient information and knowledge.

       68.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       69.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       70      Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       71.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       72.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is



                                                11
Case: 4:20-cv-00060-JAR Doc. #: 25 Filed: 02/05/20 Page: 12 of 24 PageID #: 105



deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       73.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       74.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       75.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       76.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       77.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.




                                                12
Case: 4:20-cv-00060-JAR Doc. #: 25 Filed: 02/05/20 Page: 13 of 24 PageID #: 106



       78.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       79.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       80.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       81.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       82.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       83.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is




                                                13
Case: 4:20-cv-00060-JAR Doc. #: 25 Filed: 02/05/20 Page: 14 of 24 PageID #: 107



deemed to be required, Lane states that this paragraph consists entirely of legal conclusions to

which no response is required.

       84.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       85.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       86.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       87.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       88.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.




                                                14
Case: 4:20-cv-00060-JAR Doc. #: 25 Filed: 02/05/20 Page: 15 of 24 PageID #: 108



       89.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       90.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       91.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       92.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       93.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       94.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is




                                                15
Case: 4:20-cv-00060-JAR Doc. #: 25 Filed: 02/05/20 Page: 16 of 24 PageID #: 109



deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       95.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       96.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       97.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       98.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       99.     Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.




                                                16
Case: 4:20-cv-00060-JAR Doc. #: 25 Filed: 02/05/20 Page: 17 of 24 PageID #: 110



       100.    Defendant Lane admits that he filed a taxpayer lawsuit against Gardner. He

specifically denies: that its purpose was to prevent her from “performing” on any contract.

Defendant Lane further admits that he lived down the street from Edward Dowd when they were

both younger and that to the best of his recollection, he donated to Hammacher’s campaign.

Lane denies that he is working with the City Counselor’s Office in a separate lawsuit. Defendant

Lane admits that he has been deposed, including in the referenced taxpayer lawsuit, but denies

that he “admitted” anything in the deposition in that case; rather he testified in that deposition

about what facts set forth in the verified motion he knew on the basis of personal knowledge and

those facts he did not so know. Defendant Lane denies the allegations set forth in the last

sentence of ¶ 100 because he lacks sufficient information or knowledge as to their correctness.

       101.    Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       102.    Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       103.    Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.




                                                 17
Case: 4:20-cv-00060-JAR Doc. #: 25 Filed: 02/05/20 Page: 18 of 24 PageID #: 111



       104.    Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

       105.    Pursuant to Rule 12(f), this paragraph consists exclusively of impertinent and

immaterial allegations as to which a separate motion has been filed. To the extent a response is

deemed to be required, Lane denies same on the basis of lack of sufficient information and

knowledge.

                                             Count I

       106.    Defendant Lane incorporates by reference ¶¶ 1 through 105, above.

       107.    Denied on the basis of lack of sufficient information or knowledge.

       108.    Denied.

       109.    Denied.

       110.    Denied.

       111.    Denied.

                                       Counts II and III

       112-122        Defendant Lane does not respond to any allegation in ¶¶ 112 through 122

because the two counts those paragraphs comprise do not contain a claim seeking any relief from

him. To the extent a response to any allegation contained in those paragraphs is deemed to be

required, Lane denies same.




                                                18
Case: 4:20-cv-00060-JAR Doc. #: 25 Filed: 02/05/20 Page: 19 of 24 PageID #: 112



                                       Affirmative Defenses

       COMES NOW Defendant/Counterclaimant Charles Lane and, for his affirmative

defenses to Plaintiff/Counterclaim Defendant Kimberly Gardner’ complaint, states:

       A.      On information and belief, Plaintiff Gardner, in engaging the attorneys of record

representing her in this matter, has not complied with various Missouri laws, including but not

limited to the following enumerated statutes, and as such the engagement of her attorneys is

illegal and void ab initio, and Plaintiff Gardner accordingly lacks the authority to file and

prosecute the complaint: Sections 50.660 RSMo. (contract not made in the name of the City of

St. Louis, in its capacity as a county, or in compliance with contract accounting requirements),

56.540 (attorney appointment and compensation not approved by the St. Louis Board of Estimate

and Apportionment), 432.070 RSMo. (contract not approved in writing by the St. Louis Board of

Aldermen or the St. Louis Board of Estimate and Apportionment), 432.080 RSMo. (contract not

filed with the City of St. Louis);

       B.      Plaintiff Gardner’s complaint exceeds the authority granted her by Missouri law

as Circuit Attorney of the City of St. Louis and so usurps the authority of the Board of Aldermen

of the City of St. Louis, and as such she lacks the capacity to file and prosecute her complaint;

       C.      Plaintiff Gardner’s complaint has not been authorized by the Board of Aldermen

of the City of St. Louis and so usurps the authority of the Board of Aldermen of the City of St.

Louis, and as such she lacks the capacity to file and prosecute the complaint;

       D.      E.      Because of the deficiencies noted in paragraphs A through D, Plaintiff

Gardner lacks standing to file or prosecute the complaint;

       E.      The claims stated in Plaintiff Gardner’s Complaint are compulsory counterclaims

to the action filed by Defendant Lane and now pending in the Circuit Court of the City of St.



                                                 19
Case: 4:20-cv-00060-JAR Doc. #: 25 Filed: 02/05/20 Page: 20 of 24 PageID #: 113



Louis, State of Missouri, styled Lane v. Gardner, cause # 1922-CC00767, before the Hon. Joan

L. Moriarty.

        F.     The claims stated in Plaintiff Gardner’s Complaint violate Defendant Lane’s

rights under the First Amendment to Constitution of the United States, including his rights to free

speech and access to the courts.

        G.     Plaintiff Gardner’s complaint otherwise fails to state a claim for which relief may

be granted.

        WHEREFORE, Defendant Lane requests judgment against Plaintiff, that this Court

dismiss him from this action with prejudice, and that it provide him with such other relief as is

just.

                                       COUNTERCLAIMS

        COMES NOW Defendant/Counterclaimant Charles Lane and, for his Counterclaims

against Plaintiff/Counterclaim Defendant Kimberly Gardner, states:

                                           COUNT I
                                         Abuse of Process

        1.     Counterclaimant Charles Lane is an individual. He is the Plaintiff in a certain

lawsuit pending in the Circuit Court of the City of St. Louis, State of Missouri, styled Lane v.

Gardner, cause # 1922-CC00767, pending in Division 20 of that Court before the Hon. Joan L.

Moriarty (“Lane Taxpayer Case”).

        2.     Plaintiff Gardner herein is the sole Defendant in the Lane Taxpayer Case, and she

is sued therein exclusively in her official capacity as the Circuit Attorney for the City of St.

Louis; a copy of Defendant Lane’s last operative petition in that action is attached hereto as

Exhibit A.




                                                 20
Case: 4:20-cv-00060-JAR Doc. #: 25 Filed: 02/05/20 Page: 21 of 24 PageID #: 114



         3.     Plaintiff Gardner has sued Defendant Lane in this case for the improper, collateral

purpose of causing Defendant Lane to refrain from pursuing the claims he has asserted in the

Lane Taxpayer Case.

         4.     As a result of Plaintiff Gardner’s pursuit of a threadbare, baseless claim against

Defendant Lane in this case, he has suffered injuries in the form of severe anxiety and

sleeplessness and incurred significant legal expenses in defending against that wholly

unmeritorious claim.

         WHEREFORE, Defendant/Counterclaim Plaintiff Lane requests that this Court enter its

judgment on his Counterclaim against Plaintiff/Counterclaim Defendant Gardner for an award of

his damages described above; and for all other relief as is just.

                                            Count II
                            Violation of 42 U.S.C. § 1983 and § 1988

         5.     Defendant Lane incorporates by reference ¶¶ 1 through 4 of his Counterclaims,

above.

         6.     At all relevant times, Lane possessed the rights guaranteed by the United States

Constitution, including but not limited to the First Amendment rights, including his right to

access the courts and right to free speech.

         7.     On January 13, 2020, Plaintiff Gardner acted intentionally, or in the alternative

with deliberate indifference or reckless disregard for Lane’s rights in filing the Complaint, as set

forth herein.

         8.     Defendant Lane filed, and is prosecuting, the Lane Taxpayer Case, pursuant to his

right to petition the government for redress of his grievances as afforded by the First Amendment

to the United States Constitution.




                                                 21
Case: 4:20-cv-00060-JAR Doc. #: 25 Filed: 02/05/20 Page: 22 of 24 PageID #: 115



       9.      Plaintiff Gardner’s Complaint herein unmistakably reveals that she filed and is

prosecuting this action in substantial part in her official capacity as the Circuit Attorney of the

City of St. Louis; her Complaint repeatedly alleges that Defendants’ supposed unlawful acts

interfere with and impair her ability to function in her office in a manner she believes is most

appropriate and she requests injunctive relief to restrain Defendants from continuing to commit

such acts. Thus, she has filed and is prosecuting the claims in this lawsuit under color of state

law.

       10.     In the alternative, to the extent Plaintiff Gardner’s Complaint herein is susceptible

of an interpretation whereby she is pursuing some claims in her personal capacity, that is, to the

extent she seeks monetary damages from Defendants, it appears certain she is acting in her

personal and individual capacity.

       11.     To the extent Plaintiff Gardner is pursuing claims herein in her individual and

personal capacity she is nevertheless acting in lockstep and undeniable complicity with herself in

her official capacity. Therefore, although she may in some sense be a private actor herein, she is

so entangled with herself as a state actor that she is undoubtedly acting under color of state law

in pursuing claims herein for monetary relief.

       12.     Plaintiff Gardner is using the instant lawsuit against Defendant Lane to retaliate

against him for bringing and prosecuting the Lane Taxpayer Suit. The claim she has asserted

against Defendant Lane herein is baseless, and she filed and is prosecuting the claim because of

her retaliatory animus toward Defendant Lane.

       13.     Plaintiff Gardner’s prosecution of her claim herein against Defendant Lane chills

Defendant Lane’s willingness to pursue the Lane Taxpayer Suit and, in fact, a person of ordinary

firmness and resolve in a situation comparable to Defendant Lane’s would be so-chilled.



                                                 22
Case: 4:20-cv-00060-JAR Doc. #: 25 Filed: 02/05/20 Page: 23 of 24 PageID #: 116



       14.     As a result of Plaintiff Gardner’s claim, Defendant Lane has been deprived of his

First Amendment rights under the U.S. Constitution, has suffered anxiety and sleeplessness and

has incurred legal costs and fees for his defense of this claim, all in an amount to be determined

at trial. 42 U.S.C. § 1983 provides Defendant Lane with a cause of action to obtain judicial

redress for Plaintiff Gardner’s violations of his civil rights as described in this Court.

       15.     Defendant Lane is entitled to an award of his reasonable attorney’s fees and

litigation expenses pursuant to 42 U.S.C. Code § 1988(b).

       WHEREFORE, Defendant/Counterclaim Plaintiff Lane requests that this Court enter its

judgment on his Counterclaim against Plaintiff/Counterclaim Defendant Gardner for an award of

his damages described above; for an award of attorney’s fees and litigation expenses pursuant to

42 U.S. Code § 1988(b), and for all other relief as is just.




                                               BICK & KISTNER, P.C.

                                               By:/s/ Elkin L. Kistner
                                                 Elkin L. Kistner                 #35287MO
                                                 101 South Hanley Road, Suite 1280
                                                 St. Louis, Missouri 63105
                                                 Telephone: (314) 571-6823
                                                 Facsimile: (314) 727-9071
                                                 E-mail: elkinkis@bick-kistner.com
                                                 Co-Counsel for Defendant/Counterclaimant
                                                 Charles A. Lane




                                                  23
Case: 4:20-cv-00060-JAR Doc. #: 25 Filed: 02/05/20 Page: 24 of 24 PageID #: 117




                                            PAUL MARTIN P.C.

                                            /s/ Paul Martin
                                            Paul Martin         #M34428
                                            101 S. Hanley Road, Suite 1280
                                            St. Louis, Missouri 63105
                                            (314) 805-8800
                                            (314) 727-9071 Fax
                                            paul@paulmartinpc.com
                                            Co-Counsel for Defendant/Counterclaimant
                                            Charles A. Lane



                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document
was served this 5th day of February, 2020, via electronic mail through the Court’s electronic
filing system to all counsel of record.

Thomas E. Kennedy, III
tkennedy@kennedyhuntlaw.com

Jonathan S. Abady
jabady@ecbalaw.com

Roy L. Austin, Jr.
raustin@hwglaw.com

Attorneys for Plaintiff/Counterclaim Defendant Gardner


                                            /s/ Elkin L. Kistner




                                               24
